                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                           CASE NO: 8:19-cr-152-T-36SPF

JORGE AYALA-MERCADO




                           FINAL REVOCATION HEARING
      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc.17), entered February 14, 2020, to which there has been no objection and

the 14-day objection period has expired, the Report and Recommendation on Violation

of Supervised Release of the Defendant is now accepted.

      A Final Revocation Hearing was previously scheduled for March 19, 2020 at

11:30 AM before the undersigned and will proceed as scheduled.

      DONE and ORDERED in Tampa, Florida this 3rd day of March 2020.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
